GRAVES, Justice.
Appellant, Donald C. Lynch, was convicted in the Pulaski Circuit Court for murder and tampering with physical evidence. He was sentenced to life imprisonment and appeals to this Court as a matter of right. Finding no error, we affirm.
Pertinent facts to this case began more than 20 years ago, when Appellant began *712dating his now-estranged . wife, Teresa Lynch. -Teresa had also known the victim, Steven Dale Richmond, since the sixth grade. Over the next 14 years, she predominantly dated Appellant, but left him in 1994 to date Richmond. Teresa ultimately reunited with Appellant, married him in 1995, and had a son by him in 1996.
According to Teresa’s testimony, about a month before she and Appellant married, he began asking her about the extent of her prior relationship with Richmond. The subject arose again, some five 'years later, when Appellant confronted Teresa at work, accused her of having had sex with Richmond during their past relationship, and demanded a divorce. In response, Teresa moved out of the marital home, and, oddly enough, Richmond moved in with Appellant shortly thereafter. By August 1999, Teresa had filed a petition of dissolution, listing the date Appellant showed up at her job as the date of the couple’s physical separation.
About 11:00 p.m. on September 29, 1999, Richmond and his girlfriend returned to the house he was sharing with Appellant. The three watched television until around midnight when Richmond and his girlfriend went to his bedroom. According to the girlfriend’s testimony, when she left at approximately 1:30 a.m., Richmond asked her to return the next day and also asked her to call him and let him know that she had arrived home safely. She called that night but did not receive an answer. Since there was no answer the next day at noon when she returned to the house, she left Richmond a note. She returned later, found no one at home, but observed that both of Appellant’s cars were in the driveway and that the note was gone.
Appellant initially told police he had no idea of Richmond’s whereabouts, but suggested several places where he might have gone. Appellant claimed that Richmond left immediately after his girlfriend on the night in question, and that no one could have entered the house and harmed Richmond anyway, since Appellant slept by the front door on a couch in the living room. Even after Richmond’s body was found, Appellant denied any knowledge of his death. Within an hour of discovering Richmond’s body, police obtained a warrant to search Appellant’s home and discovered that the mattress in Richmond’s bedroom was missing.
The day after Richmond’s funeral, Teresa met with Appellant to obtain documents pertaining to their pending divorce. Teresa testified that at that time she asked Appellant if he had killed Richmond and he admitted unequivocally that he had. Teresa stated that Appellant told her that he shot Richmond through the eye so that he could never look at Teresa again. Appellant’s description of the shooting matched Richmond’s wounds.
During a subsequent police interview, Appellant changed his story and claimed that he found Richmond’s body in bed with Appellant’s rifle lying next to it. Appellant claimed he had loaned Richmond the rifle, which was consistent with the caliber of weapon used in the murder. Explaining that he feared the repercussions of finding a dead man in his home, Appellant admitted taking the body to a recreational area in Scott County, Tennessee and leaving it on a bridge. He told police that he had tried to clean the mattress, but eventually disposed of it because he could not remove the blood stains. He also cleaned the rifle and placed it in his closet.
On the day of his second interview, police issued a warrant for Appellant’s arrest. Upon learning of this fact, Appellant shaved and dyed his hair, and fled to California. In addition to murder, Appellant was eventually indicted for tampering with physical evidence and for abuse of a *713corpse. The abuse of a corpse charge was dismissed, but the jury recommended a life sentence for the murder and a five-year sentence for tampering with physical evidence, which the court ordered to run concurrently. Additional facts are set forth as necessary.
Appellant first argues that the only incriminating evidence against him, Teresa’s testimony concerning his confession, should have been barred under the marital privilege. The trial court, however, admitted the statement pursuant to the exception contained in KRE 504(c)(2)(C), which provides that the marital privilege does not apply in any proceeding in which one spouse is charged with wrongful conduct against “an individual residing in the household of either.” Finding that Appellant’s home was a household and that Richmond was residing there at the time of his murder, the trial court ruled that Teresa’s testimony was admissible under KRE 504(c)(2)(C).
There are no prior Kentucky cases interpreting this exception. However, a number of jurisdictions have adopted Rule 504 of the Uniform Rules of Evidence and the exception at URE 504(d)(3) is identical to KRE 504(c)(2)(C). In State v. Widdison, 4 P.3d 100, 111-12 (Utah Ct.App.2000), the exception was used to admit evidence of the defendant’s admission to his wife that he had abused his girlfriend’s infant child who was then residing in his household; and in Munson v. State, 331 Ark. 41, 959 S.W.2d 391, 392 (1998), the exception was used to admit evidence of the defendant’s admission to his wife that he had sexually abused the wife’s fourteen-year-old sister who was then residing in their household. The exception for cases involving crimes against “a child of either,” URE 504(d)(2) and KRE 504(c)(2)(b), could not have been applied in those cases since the victim in neither case was the child “of either” spouse. Nor does KRE 504(c)(2)(C) purport to limit its coverage to child victims; for, if so, it would have been a simple matter to have written the exception to apply to “a child” instead of to “an individual.” We conclude that the exception applies in this case if Richmond was residing in Appellant’s household at the time the crime was committed.
The question necessarily becomes whether the trial court correctly found that Richmond resided in Appellant’s household at the time of the murder. Kentucky case law has previously defined residence as a “factual place of abode or living in a particular locality.” Old Reliable Insurance Co. v. Brown, Ky.App., 558 S.W.2d 190 (1977). Typically, where an individual resides is a question of fact for the jury, however, as this Court stated in Young v. Commonwealth, Ky., 50 S.W.3d 148, 167 (2001):
[W]hen the determination [of admissibility] depends upon the resolution of a preliminary question of fact, the resolution is determined by the trial judge under KRE 104(a) on the basis of a preponderance of the evidence, Bourjaily v. United States, 483 U.S. 171, 175, 107 S.Ct. 2775, 2778-79, 97 L.Ed.2d 144 (1987); and the resolution will not be overturned unless clearly erroneous, i.e., unless unsupported by substantial evidence.
There is some dispute whether Richmond lived in various other places while he was playing music throughout Kentucky and Tennessee. However, it is clear that when he was in the Pulaski County area, he lived in Appellant’s home and kept his belongings there. Based on the record, we cannot say that the trial court’s decision regarding Richmond’s residency was clearly erroneous. Thus, Teresa’s statements were properly admitted.
*714Appellant next argues that he was entitled to a mistrial because the jurors must have discussed the case and begun deliberating prematurely to have returned a verdict on his guilt in 29 minutes, and on his sentence in 18 minutes. Appellant relies on what he perceives as a total lack of physical evidence against him. We remain unconvinced. As our predecessor court stated in Beach v. Commonwealth, Ky., 246 S.W.2d 587, 589 (1952):
The fact that the jury returned a verdict in about eight minutes after having the case submitted to them does not indicate to us that Beach did not receive a fair trial when the issues of fact were so clearly drawn. It is true that a verdict should be the result of dispassionate consideration and the jury, if necessary, should deliberate patiently until they reach a proper conclusion concerning the issues submitted to them. Yet where the law does not positively prescribe the length of time a jury shall spend in deliberation, the courts will not apply an arbitrary rule based upon the limits of time.
Id. at 589. See also Smith v. Commonwealth, Ky., 375 S.W.2d 242 (1964) (Jury returned guilty verdict for murder after 34 minutes) and De Berry v. Commonwealth, Ky., 289 S.W.2d 495 (1956), cert. denied, 352 U.S. 881, 77 S.Ct. 105, 1 L.Ed.2d 81 (1956) (Jury was out only 20 minutes before murder conviction).
Here, the evidence presented at trial showed that Richmond had been in a previous relationship with Appellant’s wife and that Appellant’s jealousy on this subject led to their divorce. Appellant thereafter invited Richmond to live with him. After claiming that he found Richmond already dead, Appellant disposed of the body and a bloody mattress, repeatedly lied to investigators, and changed his appearance and fled to California after an arrest warrant was issued. Testimony further established that the last person to see Richmond alive left him alone with Appellant.
A mistrial is an extraordinary remedy and, according to our decision in Kirkland v. Commonwealth, Ky., 53 S.W.3d 71, 76 (2001), “[i]n order to grant a mistrial, there must appear on the record a manifest necessity for such an action.” Here, we see no such manifest necessity. Jurors had more than enough evidence • presented to them to convict Appellant in the amount of time that they did. Absent any evidence of juror misconduct, it is not the duty of this Court to second-guess a jury decision simply because it viewed the evidence as conclusive. Furthermore, with regard to the sentencing phase, only one witness, an employee of the Division of Probation and Parole, testified as to parole eligibility. We find no error in the jury agreeing on a sentence in 18 minutes.
We affirm the judgment and conviction of the Pulaski Circuit Court.
LAMBERT, C.J., COOPER, GRAVES, JOHNSTONE, and WINTERSHEIMER, J.J. concur.
KELLER, J., concurs in part and dissents in part in a separate opinion in which STUMBO, J., joins.